Citation Nr: 1217942	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, for the portion of the appeal period extending from March 19, 2007 to June 27, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, for the portion of the appeal period extending from June 28, 2011, forward.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Manchester, New Hampshire, which denied an evaluation in excess of 10 percent for service-connected psychiatric disorder.  While the appeal was pending, a March 2009 rating action was issued granting a 30 percent evaluation, from March 17, 2007, when the increased rating claim was filed.  Subsequently, in a February 2012 rating action, a 50 percent evaluation was granted for the portion of the appeal period extending from June 28, 2011, forward.

As explained above, staged ratings have been assigned during the course of this appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the claims relating to higher ratings for the Veteran's service-connected disorder for each of the staged periods have been separated and are set forth as described in the title page.

The matter on appeal was previously before the Board in February 2011, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has suggested that his unemployed due to several factors such as his medical conditions, which may include his symptoms of his service-connected generalized anxiety disorder with psycho-physiological gastrointestinal disorder, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from March 19, 2007 to August 12, 2008, generalized anxiety disorder with psycho-physiological gastrointestinal disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but is not productive occupational and social impairment with reduced reliability and productivity.  

2.  For the portion of the appeal period extending from August 13, 2008 forward, generalized anxiety disorder with psycho-physiological gastrointestinal disorder has been manifested by occupational and social impairment with reduced reliability and productivity and associated symptoms and manifestations. 

3.  At no point during the appeal period extending from March 19, 2007, has generalized anxiety disorder with psycho-physiological gastrointestinal disorder been manifested by occupational and social impairment with deficiencies in most areas with associated symptoms and manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for generalized anxiety disorder with psycho-physiological gastrointestinal disorder have not been met for the portion of the appeal period extending from March 19, 2007 to August 12, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2011).

2.  The criteria for an evaluation of 50 percent, but no greater, for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, have been met for the portion of the appeal period extending from August 13, 2008, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in the letters dated in May 20007 and June 2008.  Thereafter, the RO readjudicated the claim in Supplemental Statements of the Case (SSOC) issued in March 2009 and February 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained for the file.  Records and a decision from the Social Security Administration (SSA) are also on file.  In 2012, additional evidence was added to the file which was unaccompanied by a waiver.  The Board observes that referral for initial consideration of that additional evidence by the agency of original jurisdiction is not necessary in this case, as the evidence is not pertinent to the appeal.  See 38 C.F.R. § 20.1304.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in 2007, 2008 and 2011.  The Veteran and his representative have not maintained that any of these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

Service connection was established for a psychophysiological gastrointestinal disorder (GI) in a March 1971 rating action, for which a 10 percent evaluation was assigned effective from September 1970. 

On March 19, 2007, an increased rating claim was received.  

Private medical records reveal that the Veteran underwent an operation in 1996 due to symptoms of GI bleeding, diagnosed as bleeding duodenal ulcer.  A private medical record of January 2007 indicates that the Veteran had a history of gastroesophageal reflux disease (GERD) and of LPR (laryngopharyngeal reflux).  He reported that whenever he was nervous, this was accompanied by symptoms of abdominal pain and cramping, making his reflux worse.  Upper GI films of May 2007 revealed a small sliding hiatal hernia with gastroesophageal reflux.  In June 2007, the Veteran underwent an esophagogastroduodenoscopy with biopsies and polypectomy, and a colonoscopy with polypectomy.  During the course of the procedures, several polyps were found and biopsied.  Post-operative diagnoses of gastritis, gastric polyps, hiatal hernia, esophagitis and colon polyps were made.  In July and August 2007 records, episodes of nausea, vomiting and discomfort were recorded.  

When seen by VA in March 2007, the Veteran reported that he was told that he had GERD and was wondering if his service-connected condition was contributing to this.  The nurse conducting the evaluation opined that she did not feel that she could say that the Veteran's GERD or irritable bowel syndrome (IBS) was related to neurotic stomach.  It was further noted that the Veteran felt that he needed to stop working and was going to apply for an increase in VA benefits and for Social Security disability benefits.  A May 2007 entry indicates that the Veteran had been under increased stress since he stopped working and had applied for VA and Social Security benefits.  It was noted that the Veteran was not sleeping well.  An increased dose of Paxil was recommended as was a trial of Trazadone for sleeping.

A VA examination for mental disorders was conducted in June 2007 and the claims folder was reviewed.  The report mentioned that the Veteran had worked at a paper mill from 1969 until May 2006 when the mill shut down.  For approximately the next year, he received various types of payments including severance, vacation and disability, and indicated upon examination that he had essentially retired and did not think he would be able to find work due to his age and physical limitations, primarily arthritis.  The report indicated that the Veteran had been married for 37 years.  It was noted that the Veteran had an excellent relationship with his wife and 2 children.  The report mentioned that the Veteran had a lot of acquaintances, and was involved in an all-terrain vehicle club.  

The Veteran reported having symptoms of having excessive worry, low energy, sleep disturbance, irritability and forgetfulness on a daily basis, described as mild in severity.  Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Speech was normal.  The Veteran denied having hallucinations/delusions or suicidal/homicidal ideation.  There was no indication of a thought disorder, inappropriate behavior, impaired impulse control, or of obsessive/ritualistic manifestations.  No significant memory loss or impairment was shown and the Veteran denied having long-term memory loss.  The Veteran denied having panic attacks and depressed mood.  He endorsed having symptoms of significant anxiety and worry, difficulty falling asleep, and low energy.  Generalized anxiety disorder was diagnosed and a Global Assessment of Functioning (GAF) score of 65 was assigned.  Mild impairment of social and industrial functioning due to symptoms of anxiety and worry was assessed.  

In a statement from the Veteran dated in July 2007, he indicated that he was fully retired as of July 2007 due to arthritis of the low back, knees and leg, and had no plans to seek further employment.  

A VA examination was conducted in August 2007 at which time the examiner opined that the Veteran's GERD was not caused by or a result of his service connected anxiety disorder.  The examiner explained that findings on a 2007 endoscopy revealed evidence of reflux esophagitis which was an objective criteria defining reflux disease.  The examiner observed that although the Veteran stated that his symptoms of stress and anxiety were related, this primarily referred to abdominal cramps and not to heartburn.  The examiner added that there was no evidence in literature to suggest that anxiety caused heartburn.  

In a September 2007 rating action, the Veteran's disability was recharacterized as generalized anxiety disorder with psycho-physiological gastrointestinal disorder, evaluated under diagnostic code 9400, and a 10 percent evaluation was continued.  

In February 2008, the Veteran underwent several private operative procedures for treatment of hiatal hernia, GERD, and a small lipoma which was creating a gastric outlet obstruction.  

A VA examination for mental disorders was conducted in July 2008 and the claims folder was reviewed.  The report mentioned that the Veteran had not worked for 2 years, there was no work in his area, and he could not work anyway due to his inability to stand on his feet for prolonged periods of time.  Socially, it was noted that the Veteran had been married for 38 years in a good relationship and had 2 adult children and grandchildren, whom he spent time with.  The report indicated that he spent time on the computer and in the yard and was involved as an officer of an ATV club.  The Veteran reported that his symptoms occurred daily and were of moderate severity.  He complained of sleep impairment, stomach problems and weight gain.  

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Speech was normal.  The Veteran denied having hallucinations/delusions or suicidal/homicidal ideation.  There was no indication of a thought disorder, inappropriate behavior, impaired impulse control, or of obsessive/ritualistic manifestations.  The Veteran complained of short-term memory difficulties, such as forgetfulness in the course of daily activities.  The examiner commented that it would seem likely that mild memory impairment might contribute to mild occupational impairment if the Veteran were working.  The Veteran denied having long-term memory loss.  He also denied having panic attacks.  The Veteran endorsed having symptoms of apathy, significant anxiety and worry, sleep impairment and low energy.  Generalized anxiety disorder was diagnosed and a GAF score of 55 was assigned.  The examiner observed that the Veteran had reduced reliability and productivity due to his mental disorder, described as moderate in severity and resulting from worsening of his symptoms of anxiety and worry - relating to his employment status and issues with his children.  

A VA examination for GI disorders was conducted in August 2008.  The Veteran gave a long history of heartburn and reflux with recent operative procedures in 2007 and 2008.  The examiner opined that anxiety did not cause hiatal hernia, GERD, esophagitis, or IBS.  It was noted that the condition characterized in 1971 as psycho-physiological gastrointestinal disorder manifested by heartburn, hyperacidity, upset stomach, anxiety, tension worries and restlessness, would no longer be a valid diagnosis as the understanding of GI and symptoms had improved since that time and shifted to diagnoses of physical/medical nature, such as GERD and IBS.  The examiner also opined that hiatal hernia was most likely of post-service origin, but could not resolve without mere speculation whether GERD, esophagitis or IBS were of post-service origin.  

In July 2008, a decision from the SSA was issued finding the Veteran disabled from May 2006 due to degenerative joint disease/arthritis affecting the left knee, right ankle and foot, and the low back causing sever impairment.  His anxiety disorder and dysthymia were found to be productive of no restriction of daily living and mild difficulties with concentration and were described as "non-severe."

In a March 2009 rating action, an increased evaluation of 30 percent was assigned effective for the duration of the appeal period extending from March 19, 2007.  

The Veteran's full SSA file to include records and a decision on which that was based was requested in March 2011, pursuant to a February 2011 Board remand.  

A VA examination for mental disorders was conducted in June 2011 and the claims folder was reviewed.  The Veteran acknowledged having trouble sleeping and chronic worry, related to family and financial issues.  Also noted were symptoms of depressed mood, as well as difficulty with concentration, short term memory, and motivation.  The Veteran reported that socially, he was close with his wife and children and did not have many friends.  It was noted that he enjoyed riding his ATV and snowmobile, but was doing less of this secondary to gastrointestinal issues, including having symptoms of diarrhea and vomiting after eating.  He also reported having a history of hiatal hernia. 

Mental status examination revealed that the Veteran was well-oriented except as to time and appropriately groomed.  Mood was anxious.  Remote memory was normal, recent memory was mildly impaired, and immediate memory was also impaired.  Attention disturbance was noted.  Thought process was rambling and tangential.  Insight, judgment and thought content were essentially normal/average.  The Veteran denied having hallucinations or delusions, or having suicidal or homicidal ideation.  It was noted that he did not endorse having any problems with panic attacks, inappropriate behavior, impulse control or obsessive/ritualistic behavior.  Generalized anxiety disorder was diagnosed and a GAF score of 51 was assigned.  

The examiner commented the Veteran's functioning had somewhat worsened during the past 2 years, as more problems had arisen with the Veteran's physical conditions and with social and financial matters relating to his children.  The examiner concluded that overall, moderate impairment was shown as was reduced reliability and productivity with associated symptoms including memory impairment, poor attention, sleep impairment, anxiety and constant worry.  

In July 2010, the Veteran was treated for reflux esophagitis.  In October 2010, he underwent diagnostic laproscopy and umbilical hernia repair. Private medical records dated in 2010 relating to the Veteran's gastrointestinal issues do not include any information or opinion linking GI problems to the service-connected psychiatric disorder.  

In 2011, additional SSA records were received for the file.  These records were largely either duplicative of evidence already on file or unrelated to the claim on appeal.

By virtue of a February 2012 rating action, the RO granted an increased rating of 50 percent, for the portion of the appeal period extending from June 28, 2011, forward.

Analysis

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, for the portion of the appeal period extending from March 19, 2007 to June 27, 2011; and entitlement to a disability rating in excess of 50 percent for the portion of the appeal period extending from June 28, 2011, forward.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At the outset, the Board observes that the Veteran has several diagnosed gastrointestinal disorders including GERD, hiatal hernia, esophagitis and IBS.  However, the evidence does not indicate that any of these disorders are secondarily related to, or part and parcel of, the service connected generalized anxiety disorder with psycho-physiological gastrointestinal disorder.  Negative opinions to this effect were provided by VA examiners in August 2007 and August 2008 and no subsequent or additional evidence has been presented which suggests otherwise.  Accordingly, at this point, the Veteran's condition is best assessed under the rating criteria for mental disorders found at 38 C.F.R. § 4.130.  

The evidence establishes that consistently since the Veteran filed his claim for increase in March 2007, VA records and examination reports, and the Veteran's lay statements are indicative of symptoms of sleep impairment, anxiety, depressed mood, and mild memory loss all associated with the anxiety disorder and supporting the assignment of a 30 percent evaluation. 

Prior to the VA examination of August 2008, neither lay nor clinical evidence revealed indications of speech irregularities, short and long term memory impairment, panic attacks occurring more than weekly, difficulty in understanding complex commands, or impaired judgment or thinking; symptoms specifically enumerated in conjunction with the criteria warranting the assignment of a 50 percent evaluation for PTSD.  

Significantly prior to VA examination of August 13, 2008, the Veteran's overall level of social and industrial impairment was assessed as mild.  In this regard upon VA examination of June 2007, the examiner explained that the Veteran's manifestations and symptoms decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was commented that the anxiety symptoms did not generally interfere with the Veteran's occupational functioning and that the level of his social impairment was mild.  A GAF of 65 was assigned at that time, representing mild symptoms or some difficulty in social and occupational functioning.  In essence, there was no evidence presented prior to August 13, 2008 reflecting that the criteria for the assignment of an evaluation in excess of 30 percent for anxiety disorder were met.  

Upon VA examination conducted on August 13, 2008, an increase in the Veteran's symptomatology was shown, which was more consistent with the criteria supporting a 50 percent evaluation.  At and since that time, an increase in memory impairment, anxiety, depression, motivation and mood has been shown.  Significantly, upon examination of August 2008, generalized anxiety disorder was diagnosed and a GAF score of 55 was assigned, 10 points lower than the GAF score assigned on VA examination of June 2007.  A GAF of 55 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The VA examiner observed in August 2008 that the Veteran had reduced reliability and productivity due to his mental disorders, described as moderate in severity, particularly resulting from worsening of his symptoms of anxiety and worry.  Such a finding is consistent with the assignment of a 50 percent evaluation, effective from August 13, 2008.  

When assessed again by VA in 2011, the Veteran continued to exhibit manifestations consistent with the assignment of a 50 percent evaluation.  At that time, short and long term memory impairment was shown, disturbances in motivation and mood were noted, and the Veteran continued to have symptoms of anxiety, depression and sleep impairment.  Generalized anxiety disorder was diagnosed and a GAF score of 51 was assigned, continuing to confirm moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner concluded that overall, moderate impairment was shown as was reduced reliability and productivity with associated symptoms including memory impairment, poor attention, sleep impairment, anxiety and constant worry, all of which is consistent with the assignment of a 50 percent evaluation.  

During the appeal period, the evidence fails to show essentially all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the record contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; suicidal ideation, near continuous panic or depression, or neglect of personal appearance and hygiene.  While irritability has been noted, there has been no lay or clinical evidence presented indicative of impaired impulse control.  In addition, an inability to establish and maintain effective relationships is not shown.  In this regard, the Veteran had been in a stable, supportive marriage for decades and has a good relationship with his wife and children.  Occupational impairment with deficiencies in areas including judgment, thinking and mood has similarly not been shown.  Upon assessment of 2011, the Veteran's insight, judgment and thought content were essentially normal/average.  

The Board also points out that, none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation have been clinically shown at any time from March 19, 2007, forward.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations indicative of total occupational and social impairment.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that an evaluation in excess of 30 percent is not warranted for the portion of the appeal period extending from March 19, 2007 to August 12, 2008; however for the portion of the appeal period extending from August 13, 2008 forward, the Veteran's service-connected generalized anxiety disorder most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400, as occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships is demonstrated, and to this extent the appeal is granted.  38 C.F.R. § 4.7 (2011).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of generalized anxiety disorder on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9400) used for evaluating generalized anxiety disorder.  In short, the rating criteria contemplate not only the symptoms but also the severity of the disability.  In addition, there has been no evidence of frequent, or in fact any hospitalizations, for this condition.  For these reasons, referral for extraschedular consideration is not warranted.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9400) used for evaluating the disability at issue, generalized anxiety disorder.  In short, for the reasons already set forth above, the rating criteria contemplate not only his symptoms but the severity of his condition as is reflected by the currently assigned 30 and 50 percent staged disability ratings.  Therefore, as these ratings are adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's anxiety disorder, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, for the portion of the appeal period extending from March 19, 2007 to August 12, 2008, is denied.  

Entitlement to a 50 percent evaluation for generalized anxiety disorder with psycho-physiological gastrointestinal disorder, for the portion of the appeal period extending from August 13, 2008, forward, is granted subject to the provisions governing the award of monetary benefits.  


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for generalized anxiety disorder (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran had worked at a paper mill from 1969 until May 2006 when the mill shut down.  For approximately the next year, he received various types of payments including severance, vacation and disability, and indicated upon examination that he had essentially retired and did not think he would be able to find work due to his age and physical limitations, primarily arthritis.  Disability benefits from the Social Security Administration were approved in a decision issued in July 2008, effective from May 2006.  In that decision, several of the Veteran's disabilities were discussed to include his generalized anxiety disorder.  

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to his TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


